Filed 8/18/22 Cano v. Delano Union School Dist. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 DAVIN CANO, et al.,
                                                                                             F081145
           Plaintiffs and Appellants,
                                                                             (Super. Ct. No. BCV16101260)
                    v.

 DELANO UNION SCHOOL DISTRICT,                                                            OPINION
           Defendant and Respondent.



         APPEAL from an order of the Superior Court of Kern County. Stephen D.
Schuett, Judge.
         Rodriguez & Associates, Daniel Rodriguez, Joel T. Andreesen, Joseph
Whittington; Esner, Chang & Boyer, Andrew N. Chang and Kevin K. Nguyen, for
Plaintiffs and Appellants.
         Herr Pedersen & Berglund, Leonard C. Herr and Caren L. Curtiss, for Defendant
and Respondent.
                                                        -ooOoo-
         Plaintiffs and appellants Davin Cano and Edie Cano (together, the “plaintiffs”)
appeal from an order granting defendant and respondent Delano Union School District’s
(the “District”) motion for judgment on the pleadings. No judgment has been entered in
this case. We dismiss this appeal for lack of jurisdiction because the order appealed from
is not appealable. (Code Civ. Proc., § 904.1, subd. (a); Sanchez v. Westlake Services,
LLC (2022) 73 Cal.App.5th 1100, 1105 (Sanchez).)
                                          FACTS
       On April 18, 2015, Charles Michael Bledsoe was exiting a Wells Fargo parking lot
in his car when he hit Davin Cano, who was on his motorcycle. On June 3, 2016, Davin
and his wife, Edie, filed suit against Bledsoe and Wells Fargo Bank, N.A., which owned
the parking lot Bledsoe was exiting. On July 7, 2016, plaintiffs filed their first amended
complaint alleging causes of action for (1) “motor vehicle,” (2) “premises liability,” and
(3) “general negligence.”
       On May 23, 2017, Bledsoe was deposed. Plaintiffs learned at the deposition
Bledsoe had been working for the District for 25 years but was driving his own vehicle
the day of the accident. Bledsoe attended a professional development workshop that day
for his job with the District and stopped at the Wells Fargo on his way home to activate
an ATM card. He served on the board of directors of the Kern Association for the
Education of Young Children, and the ATM card was for expenditures for that
organization.
       On June 9, 2017, more than two years after the accident, plaintiffs amended their
complaint, adding the District as a defendant. On July 31, 2017, the District answered.
The answer’s fifth affirmative defense asserted Government Code section 945.61 bars all
of plaintiffs’ causes of action against the District, and the twenty-second affirmative
defense asserted all causes of action are barred because plaintiffs failed to comply “with
pre-litigation claims-filing requirements.”
       In June 2019, plaintiffs filed with the District an application for leave to present a
late claim under section 911.6, part of the Government Claims Act (§ 810 et seq.) (the

       1   Undesignated statutory references are to the Government Code.


                                              2.
“Act”). The application asserted a Government Tort Claim was not filed sooner due to
mistake and inadvertence, since Plaintiffs did not discover Bledsoe’s employment with
the District until his deposition in May 2017. The District denied the application.
       On September 10, 2019, plaintiffs filed a petition with the court under
section 946.6 for an order relieving them of the Act’s claim presentation requirements.
Similar to their application to the District, plaintiffs asserted (1) a claim was not filed
sooner due to mistake and inadvertence, (2) the District would not be prejudiced if
Plaintiffs were excused from having to present a claim, and (3) the District should be
estopped from asserting plaintiffs’ noncompliance with the Act’s claim presentation
requirements.
       The District opposed the petition. The court denied the petition on October 23,
2019, on three grounds: (1) the application for leave to file a late claim was not properly
served on the District, (2) the application was served on the District more than one year
after the latest possible date the claim could have accrued, and (3) plaintiffs failed to
show mistake, fraud, inadvertence, or excusable neglect.2
       On October 4, 2019, the District moved for summary judgment, claiming that
Bledsoe was not acting within the scope of his employment when the accident happened.
The court denied the motion after hearing on January 14, 2020.
       The next day, the District filed a motion for judgment on the pleadings,
contending plaintiffs failed to allege they presented a tort claim to the District in
compliance with section 945.4. Section 945.4 states the general rule that a plaintiff
cannot sue a public entity for damages unless he or she complies with the Act’s claim
statutes. The District also argued plaintiffs should not be granted leave to amend because




       2 In their opening brief, plaintiffs list the third ground as the only ground for the
court’s denial of the petition. They do not mention the first two grounds.


                                               3.
the time to present a claim had passed, and the court had already denied plaintiffs’
petition to be excused from presenting a claim.
       Plaintiffs opposed on several grounds. First, plaintiffs argued under section 950.4
they did not need to present a claim to the District before bringing it into the lawsuit
because they did not know, and had no reason to know within the claims presentation
period, that Bledsoe was a District employee acting within the scope of his employment
when the accident happened. Second, plaintiffs argued the District must be joined as an
indispensable party under Code of Civil Procedure section 389, even though a tort claim
was never filed, because the District had a mandatory duty to defend and indemnify
Bledsoe under Government Code sections 825 and 995. Lastly, plaintiffs argued they
should be granted leave to amend to plead facts showing section 950.4 applies in the
circumstances of this case.
       The trial court granted the District’s motion for judgment on the pleadings without
leave to amend. Plaintiffs filed a notice of appeal from the order granting the motion. A
judgment has not been entered in this case.
                                       DISCUSSION
I.     The order appealed from is not appealable
       “An appealable order or judgment is a jurisdictional requirement. [Citations.]
‘The right to appeal is wholly statutory. [Citation.] Code of Civil Procedure
section 904.1 lists appealable judgments and orders.’ ” (Sanchez, supra, 73 Cal.App.5th
at p. 1105.) We dismiss this appeal for lack of jurisdiction because an order granting a
motion for judgment on the pleadings is not specified in Code of Civil Procedure
section 904.1.
       In the interest of judicial economy, we note that plaintiffs’ appeal would not
succeed on the merits; we discuss the reasons why below.




                                              4.
II.    Merits analysis
       Plaintiffs advance three grounds for relief from the Act’s claim presentation
requirements. First, they contend section 950.4 applies in the circumstances here to
exempt them from having to present a claim. Second, they argue the District should be
estopped from asserting as a defense plaintiffs’ failure to comply with the claim
presentation requirements. Third, they contend the District must be joined as an
indispensable party under Code of Civil Procedure section 389, notwithstanding they
never presented a claim to the District. They also contend they should have been granted
leave to amend their complaint.
       We will first explain how all of plaintiffs’ causes of action against the District are
barred for failure to comply with the Act’s claim presentation requirements. We will
then explain how none of the plaintiffs’ arguments provide them any relief from those
requirements.
       A.       Standard of review
       “ ‘ “A judgment on the pleadings in favor of the defendant is appropriate when the
complaint fails to allege facts sufficient to state a cause of action. [Citation.] A motion
for judgment on the pleadings is equivalent to a demurrer and is governed by the same de
novo standard of review.” ’ ” (Travelers Property Casualty Co. of America v. Engel
Insulation, Inc. (2018) 29 Cal.App.5th 830, 834.)
       B.       Plaintiffs’ causes of actions against the District are barred
       “ ‘ “The Government Claims Act (§ 810 et seq.) ‘establishes certain conditions
precedent to the filing of a lawsuit against a public entity. As relevant here, a plaintiff
must timely file a claim for money or damages with the public entity. (§ 911.2.) The
failure to do so bars the plaintiff from bringing suit against that entity. (§ 945.4.)’ ” ’ ”
(Le Mere v. Los Angeles Unified School Dist. (2019) 35 Cal.App.5th 237, 246.)
       Section 911.2, subdivision (a), provides that claims against a public entity for
injury to persons or personal property “shall be presented ... not later than six months

                                               5.
after the accrual of the cause of action.” A cause of action accrues for purposes of the
Act’s claim presentation requirements on the date a similar action against a nonpublic
entity would accrue for purposes of applying the relevant statute of limitations. (§ 901;
John R. v. Oakland Unified School District (1989) 48 Cal.3d 438, 444, fn. 3.)
       A claimant who has failed to present a claim during the six-month period may
make “a written application ... to the public entity for leave to present that claim.”
(§ 911.4, subd. (a).) The application must be made “within a reasonable time not to
exceed one year after the accrual of the cause of action and shall state the reason for the
delay in presenting the claim.” (§ 911.4, subd. (b).) “Unless the one-year period is tolled
(see § 911.4, subd. (c)), the public entity is ‘powerless to grant relief’ if an application for
leave to file a late claim was presented after the one-year deadline.” (Coble v. Ventura
County Health Care Agency (2021) 73 Cal.App.5th 417, 421—422.)
       If the public entity denies the application for leave to present a late claim, the
injured party can petition the court for relief from the claim presentation requirements.
(§ 946.6.) “The court shall relieve the petitioner from the [claim] requirements ... if the
court finds that the application to the [public entity for leave to present a late claim] under
Section 911.4 was made within a reasonable time not to exceed [one year after the
accrual of the cause of action] ... and that one or more [of four criteria] is applicable ....”
(§ 946.6, subd. (c).) One of the criteria is that “[t]he failure to [timely] present the claim
was through mistake, inadvertence, surprise or excusable neglect unless the public entity
establishes that it would be prejudiced in the defense of the claim ....” (§ 946.6,
subd. (c)(1).) “Filing a late-claim application within one year after the accrual of a cause
of action is a jurisdictional prerequisite to a claim-relief petition. [Citation.] When the
underlying application to file a late claim is filed more than one year after the accrual of
the cause of action, the court is without jurisdiction to grant relief under Government
Code section 946.6.” (Munoz v. State of California (1995) 33 Cal.App.4th 1767, 1779.)



                                               6.
       Here, the accident occurred on April 18, 2015, and plaintiffs’ causes of action thus
accrued on that date. Plaintiffs do not assert their causes of action were tolled under
section 911.4, subdivision (c). Thus, the one-year deadline to file a late claim application
with the District was April 18, 2016, and the court lost jurisdiction to grant relief under
section 946.6 on that date. Plaintiffs did not file their late claim application with the
District until June 2019, more than three years after the deadline.
       Plaintiffs state they did not learn Bledsoe was a District employee until May 2017,
but this would not toll the claims presentation period because ignorance of the
defendant’s identity is not essential to a cause of action and therefore would not toll the
applicable statute of limitations. (Vaca v. Wachovia Mortgage Corp. (2011)
198 Cal.App.4th 737, 743; § 901 [cause of action accrues for claim presentation purposes
on same date applicable statute of limitations would accrue].) Plaintiffs’ claims are
barred for failing to timely comply with the Act’s claim presentation requirements.
       C.     Government Code section 950.4
       Plaintiffs attempt a few end-runs around the Act’s claim presentation
requirements. They first argue section 950.4 excuses them from having to present a
claim to the District. That section reads in full:
               “A cause of action against a public employee or former public
       employee is not barred by Section 950.2 if the plaintiff pleads and proves
       that he did not know or have reason to know, within the period for the
       presentation of a claim to the employing public entity as a condition to
       maintaining an action for such injury against the employing public entity,
       as that period is prescribed by Section 911.2 or by such other claims
       procedure as may be applicable, that the injury was caused by an act or
       omission of the public entity or by an act or omission of an employee of the
       public entity in the scope of his employment as a public employee.” (Italics
       added.)
       Although plaintiffs admit this statutory exception applies only to actions against
public employees and former public employees, they still contend it applies to their
causes of action against the District. We decline to apply the exception here because


                                              7.
“ ‘ “ ‘[a]ppellate courts may not rewrite unambiguous statutes’ ” or “rewrite the clear
language of [a] statute to broaden the statute’s application.” ’ ” (In re I.A. (2019)
40 Cal.App.5th 19, 23.) The language we have italicized in section 950.4 makes clear the
exception does not apply to a cause of action against a public entity.
              D.     Equitable estoppel
       Plaintiffs next contend the District should be equitably estopped from asserting as
a defense plaintiffs’ noncompliance with the Act’s claim presentation requirements.
Equitable estoppel arises where a prospective defendant induces a prospective plaintiff to
forego protecting his or her rights, the plaintiff subsequently attempts to assert the rights,
and the defendant raises a defense based on the plaintiff’s lapse. (30 Cal.Jur.3d (2013)
Estoppel and Waiver, § 3, p. 824.)
       Plaintiffs’ factual basis for estoppel is that, after the District was added as a
defendant, it “did not indicate it would be asserting” plaintiffs’ noncompliance with the
Act’s claim presentation requirements until nearly two years later.3 We conclude
Plaintiffs’ estoppel argument fails because it is based on actions the District took after the
court lost jurisdiction to grant relief under section 946.6. Plaintiffs do not allege the
District did anything between April 18, 2015 (the date of the accident) and April 18, 2016
(the day the court lost jurisdiction to grant relief under section 946.6) to justify applying
the estoppel doctrine. The equitable estoppel doctrine does not apply here.
              E.     Compulsory joinder
       Plaintiffs argue the District must be joined under the compulsory joinder statute,
Code of Civil Procedure section 389. Code of Civil Procedure section 389 provides
persons materially interested in an action must be joined as parties whenever feasible.
(Cal. Law Revision Com. com., 14 West’s Ann. Code Civ. Proc. (1973 ed.) § 389,


       The District’s answer asserted as an affirmative defense plaintiffs’ failure to
       3
comply with applicable “claims-filing requirements.”


                                              8.
p. 224.) These persons are those: (1) in whose absence complete relief cannot be
accorded among those already parties; or (2) who claim an interest relating to the subject
of the action and whose absence may either: (i) as a practical matter impair the ability to
protect that interest; or (ii) subject any of the persons already parties to a substantial risk
of incurring double, multiple, or otherwise inconsistent obligations because of the
unjoined person’s interest. All such persons who are subject to service of process and
whose joinder will not deprive the court of jurisdiction over the subject matter of the
action must be joined as parties. (Code Civ. Proc., § 389, subd. (a).)
       Plaintiffs maintain the District must be joined under both subdivisions (a)(1) and
(2) of Code of Civil Procedure section 389 because the District has a “mandatory duty” to
defend and indemnify Bledsoe here under Government Code sections 995 and 825.
       An accurate reading of sections 995 and 825 shows that neither compels joining
the District. Section 995 reads in relevant part:
               “Except as otherwise provided in Sections 995.2 and 995.4, upon
       request of an employee or former employee, a public entity shall provide
       for the defense of any civil action or proceeding brought against him, in his
       official or individual capacity or both, on account of an act or omission in
       the scope of his employment as an employee of the public entity.” (Italics
       added.)
       Section 825, subdivision (a), provides in part:
              “Except as otherwise provided in this section, if an employee or
       former employee of a public entity requests the public entity to defend him
       or her against any claim or action against him or her for an injury arising
       out of an act or omission occurring within the scope of his or her
       employment as an employee of the public entity and the request is made in
       writing not less than 10 days before the day of trial, and the employee or
       former employee reasonably cooperates in good faith in the defense of the
       claim or action, the public entity shall pay any judgment based thereon or
       any compromise or settlement of the claim or action to which the public
       entity has agreed.” (Italics added.)
       In paraphrasing sections 995 and 825 in their briefing, plaintiffs omit the italicized
language providing that the two statutes apply only if the employee requests the public


                                               9.
entity defend him or her. Thus, the “mandatory” duty to defend and indemnify that
plaintiffs stress is not automatic; the duty is triggered only if the employee tenders the
defense to the public entity.
       The record does not show whether Bledsoe has requested the District defend him,
but this is inconsequential because there is no requirement the District be a party in the
action to defend and indemnify Bledsoe. Plaintiffs even admit this in their opening brief,
stating, “The public entity employer, even when not joined as a defendant, has a statutory
duty to indemnify the employee in such cases, at least in the absence of actual fraud,
malice, or corruption, or failure of the employee to cooperate in the defense of the action.
See Govt C §§825—825.6[.]” (Italics added.) Thus, if Bledsoe has tendered the defense
to the District and the District has agreed to defend him, the District can continue to
defend and indemnify Bledsoe without being a party itself.
       Plaintiffs also assert that complete relief cannot be afforded to the parties in the
case without joining the District (§ 389, subd. (a)(1)). However, plaintiffs offer no
analysis of why complete relief cannot be afforded the parties without the District. We
reject the unsupported contention.
              F.     Leave to amend
       “Whether a motion for judgment on the pleadings should be granted with or
without leave to amend depends on ‘whether there is a reasonable possibility that the
defect can be cured by amendment....’ (Blank v. Kirwan (1985) 39 Cal.3d 311, 318[…]
[stating rule applied to a general demurrer].) When a cure is a reasonable possibility, the
trial court abuses its discretion by not granting leave to amend and a reviewing court
must reverse. (Ibid.) ‘The burden of proving such reasonable possibility is squarely on
the plaintiff.’ ” (Mendoza v. Continental Sales Co. (2006) 140 Cal.App.4th 1395, 1402.)
As explained, Plaintiffs’ failure to comply with the Act’s claim statutes bars their causes
of action against the District. The trial court was correct to deny leave to amend.



                                             10.
                                    DISPOSITION
      The appeal is dismissed for lack of jurisdiction. Respondent is awarded its costs
on appeal.



                                                                         SNAUFFER, J.
WE CONCUR:



FRANSON, ACTING P. J.



SMITH, J.




                                          11.